DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


At least 1-14, 16, 17 and 19-22  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-14, 16, 17 and 19-22 are directed to an abstract idea. The claims do not include additional elements that a sufficient to amount to significantly more than the judicial exception.

The Supreme Court has long held that "[l]laws of natures, natural phenomena, and abstract ideas are not patentable. "Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014) (quoting Assoc. for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct.  2017, 2116(2013) (internal quotation marks omitted)). The abstract ideas" category embodies the longstanding rule that an idea, by itself, is not patentable. Alice Corp., 134S. Ct.  at 2355 (quoting Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). 
Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 s. Ct. 1289, 1296-07 (2012)). The first step in the analysis is to "determine whether the claims at issue are directed to one of those patent-inteligibale concepts." Id. If the claims are directed to a patent-ineligible concept, the second step in the analysis is to consider the elements of the claims "individually and 'as an ordered combination'" to determine whether there are additional elements that "transform the nature of the claim' into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to "search for an 'inventive concept'--i.e. an element or combination of elements that is 'sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself".  Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea "'cannot be circumvented by attempting to limit the use of the formula to a particular technological environment' or adding 'insignificant post-solution activity.'" Bilski v. Kappos, 561 U.S. 593, 610--11 (2010) (citation omitted).

In applying the framework set out in Alice, and as the first step of the analysis, it is found at least Applicant's independent claims 1 and 7 is/are directed to an patent-ineligible abstract concept of “method for reconstructing an image from metadata representing a given color space”.
 
selecting  a second color space among a plurality of candidate color spaces, wherein the selected second color space is the candidate color space having the smallest convex hull shaped by primaries of said candidate color space which encompasses all the primaries of the first color space and
reconstructing the image using said second color space”

Claim 7 recites, “a device for reconstructing an image from metadata representing a first color space, comprising at least one processor configured to:
select a second color space among a plurality of candidate color spaces, wherein the selected second color space is the candidate color space having the smallest convex hull shaped by  primaries of said candidate color space which encompasses all the primaries of the first color space according to a position of primaries of said first color space compared to convex hulls shaped by primaries of said plurality of candidate color spaces; and
reconstruct the image using said second color space”.

All the steps of Applicant's claims 1 and 7 are an abstract concept that could be formed in the human mind with a generic computer. Specifically, the lack of detail in step(s) of "selecting  a second color space among a plurality of …andreconstructing the image using said second color space", which is central to the purpose of the method invented by the Applicant, makes the claims so broad such that the claim(s) as a whole, 
Therefore, the steps are all abstract and the claim as a whole is abstract. CyberSource Corp. 654 F.3d at 1372. “[M]ental processes-or processes of human thinking-standing alone are not patentable even if they have practical application.” See also Electric Power Group, (December 2016 Update, Interim Eligibility Guidance Quick Reference Sheet Identifying Abstract Ideas), "collecting information, analyzing it, and displaying certain results of the collection and analysis", Digitech (19 see Section IV.C.1, Federal Register, Vol. 79, No. 241, dated Tuesday, December 16, 2014, page 74622), “organizing information through mathematical correlations”, and Int. Ventures v. Cap One Bank, 850 F.3d 1332, (Fed Cir. 2017) “[T]ailoring content based on information about the user”).
For the second step of the Alice analysis, we find Applicant's claims 1 and 7 do not have any additional limitations that are sufficient to amount to significantly more than the judicial exception. Limitations reference in Alice Corp. that may be enough to qualify as “significantly more” when recited in a claim with an abstract idea include, as nonexclusive examples:
-    Improvements to another technology or technical field 
-    Improvements to the functioning of the computer itself 

-    Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer 
-    Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry
In this case, there is no recited improvement to another technical field and not improvement to the computer itself is claimed. Merely a generic computer/a human is required to perform the limitations recited in the claims. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements (such as “processor” and “non-transitory computer readable medium”) in the independent claim 7 and dependent claims 9 and 13 which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
The steps, “selecting  a second color space among a plurality of …andreconstructing the image using said second color space” which correspond to concepts identified as abstract ideas by the courts, such as “Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group)”. All of these concepts relate to “Certain Methods of Organizing Human Activity” An Idea ‘Of Itself” specifically. The concept described in claim 1 is not meaningfully different than those “Certain Methods of Organizing Human Activity” and/or “An Idea ‘Of Itself” concepts found by the courts to be abstract ideas. As such, the description in claim 1 of “method for reconstructing an image from metadata representing a given color space” benefits is an abstract idea. 
Similar reasons and rational apply to “device” and “non-transitory computer-readable medium” of claim 7.
Dependent claims 2-6, 8-14, 16, 17 and 19-22 are also directed to processes which manipulate data which are processes which can be performed by a human and implemented by a generic computer. Accordingly, the limitations of the claim, whether considered individually or as an order combination, are not sufficient. Moreover, the dependent claims inherit the deficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422